Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  August 11, 2015                                                                        Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  150891(64)                                                                                  Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
  EARL H. ALLARD, JR.,                                                                   Richard H. Bernstein,
                                                                                                         Justices
            Plaintiff-Appellant,
                                                              SC: 150891
  v                                                           COA: 308194
                                                              Wayne CC: 10-110358-DM
  CHRISTINE A. ALLARD,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his brief on appeal is GRANTED. The brief will be accepted as timely filed if
  submitted on or before September 16, 2015.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              August 11, 2015